726 S.E.2d 836 (2012)
STATE
v.
DONG JIN KIM.
No. 171P12-1.
Supreme Court of North Carolina.
June 13, 2012.
Matthew G. Pruden, Charlotte, for Kim, Dong Jin.
Phillip T. Reynolds, Assistant Attorney General, for State of North Carolina.
Peter S. Gilchrist, III, District Attorney, for State of North Carolina.
The following order has been entered on the motion filed on the 30th of April 2012 by Defendant to Amend Petition for Discretionary Review:
"Motion Allowed by order of the Court in conference, this the 13th of June 2012."